         Case 1:16-cv-00526-BLW Document 80 Filed 04/12/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

  JAMES CRYER,
                                                       Case No. 1:16-cv-526-BLW
                 Plaintiff,
                                                       ORDER OF DISMISSAL WITH
  vs.                                                  PREJUDICE

  IDAHO DEPARTMENT OF LABOR, an
  executive department of the state of Idaho,
  KENNETH D. EDMUNDS, Director, in his
  official and individual capacity; JAY
  ENGSTROM, Chief Operating Officer, in his
  official and individual capacity; and
  MICHAEL KALM, in his individual capacity.

                 Defendants.




        THIS MATTER having come before the Court on stipulation of the parties and good

cause appearing therefore

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED and this does hereby order,

adjudge and decree that the above-referenced litigation is hereby dismissed with prejudice, the

same having been fully compromised and settled, each party to bear their own attorneys’ fees

and costs. The Clerk of the Court is hereby ORDERED to close this case.




ORDER - 1
        Case 1:16-cv-00526-BLW Document 80 Filed 04/12/19 Page 2 of 2




                                                 DATED: April 12, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 United States District Judge




PROTECTIVE ORDER PURSUANT TO I.R.C.P. 26(c)- 2
